UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-1071



HILTON THOMAS, SR.,

                                              Plaintiff - Appellant,

          versus


MID-ATLANTIC REALTY MANAGEMENT, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William N. Nickerson, Senior District
Judge. (CA-02-3628-WMN)


Submitted:   March 20, 2003                 Decided:   March 27, 2003


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Hilton Thomas Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Hilton Thomas, Sr., appeals the district court’s order denying

relief on his civil complaint. We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.   See Thomas v. Mid-Atlantic Realty, No. CA-

02-3628-WMN (D. Md. Nov. 26, 2002). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                 2